                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )              No. 3:20-CR-21-TAV-DCP
                                                 )
                                                 )
 ANMING HU,                                      )
                                                 )
                       Defendants.               )


                                           ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

 District Court as may be appropriate. This case is before the Court on the Defendant’s Motion

 for Change of Bond Conditions [Doc. 23], filed on April 22, 2020. Following a detention

 hearing on March 3, 2020, the Defendant was released on conditions [Doc. 14], including home

 incarceration and electronic monitoring. As specified in the Order Setting Conditions of Release

 [Doc. 14], home incarceration means the Defendant is “restricted to 24-hour-a-day lock-down at

 [his] residence except for medical necessities and court appearances or other activities

 specifically approved by the court.” Defendant Hu asks [Doc. 23] for a modification of his

 conditions to permit him to leave his residence for a few hours weekly to shop for groceries. He

 also asks to be allowed to check his mail at the end of his driveway and to leave his house to go

 onto his back porch. The Defendant states that currently members of his church do his grocery

 shopping, take out his trash, pick up his mail, and perform other services that the Defendant

 cannot do himself, because he cannot leave his house.




Case 3:20-cr-00021-TAV-DCP Document 28 Filed 05/06/20 Page 1 of 3 PageID #: 132
           The parties appeared for a motion hearing on April 30, 2020. Assistant United States

 Attorneys Casey Thomas Arrowood and Frank M. Dale, Jr., appeared on behalf of the

 Government. Attorney A. Philip Lomonaco represented Defendant Anming Hu, who was also

 present. Mr. Lomonaco stated that Defendant Hu lives by himself and must rely on people from

 his church to bring him food, mow his grass, get his mail, and take out his trash. Mr. Lomonaco

 said the Defendant asks for a modest revision of his conditions to permit him to leave his house

 for three hours each week to go to the store or to mow his own grass. He also asks to be able to

 check his mail and to sit on his porch. Mr. Lomonaco stated that the Defendant would notify his

 supervising probation officer by telephone when he was leaving his house. He agreed that the

 Defendant’s fellow church members are assisting him without complaint but stated that the

 Defendant would like to be able to do these things for himself.

           AUSA Arrowood stated that he had discussed the motion with the Defendant’s probation

 officer and learned that the United States Probation Office objected to the requested

 modification. He said the Government had no additional facts and would defer to the Probation

 Office.

           At the Court’s request, United States Probation Officer Travis Worthington provided a

 report on the Defendant’s compliance with conditions. He noted that on April 3, 2020, the

 officer in charge of electronic monitoring received notifications from the Defendant’s ankle

 monitor. The Probation Office was not able to contact the Defendant by telephone, despite

 multiple attempts. Calls to the Defendant’s cellular telephone resulted in a message that the

 number was no longer in service. Calls to his landline received no answer. Mr. Worthington

 learned from the Defendant’s son that the Defendant had changed his cellular telephone number.

 Mr. Worthington was subsequently able to contact the Defendant by telephone and told him that



                                                 2

Case 3:20-cr-00021-TAV-DCP Document 28 Filed 05/06/20 Page 2 of 3 PageID #: 133
 he must answer his landline at all times and must inform the Probation Office of any changes to

 his phone number. The Defendant explained to Mr. Worthington that he did not answer his

 landline when the caller was identified as “unknown” or “anonymous,” and he apologized for the

 issue.

          Mr. Lomonaco stated that the Defendant did not realize that changing his cellular phone

 number would create an issue and that the Defendant did not intend to do anything wrong. The

 Defendant said he changed his cellular telephone number because he switched from a business

 plan. He said he thought the need to notify the probation officer of any changes to his number

 meant only his home number.

          The Court has considered the Defendant’s request for a modification of his conditions,

 along with the information provided at the April 30 motion hearing. The Court notes that the

 Defendant’s release on conditions was strongly contested. The Court found [Doc. 15] the

 Government established by a preponderance of the evidence that the Defendant poses a serious

 risk of flight. However, the Court also found that home incarceration in combination with

 electronic monitoring and other conditions would reasonably mitigate the risk that the Defendant

 will flee. The Court does not find it appropriate to modify these conditions less than two months

 after the Defendant’s release.    Accordingly, the Defendant’s Motion for Change of Bond

 Conditions [Doc. 23] is DENIED.

          IT IS SO ORDERED.
                                              ENTER:


                                              Debra C. Poplin
                                              United States Magistrate Judge




                                                 3

Case 3:20-cr-00021-TAV-DCP Document 28 Filed 05/06/20 Page 3 of 3 PageID #: 134
